Citation Nr: 0904171	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980.  The veteran served on annual training with 
the National Guard in February 1997 and from January 1998 to 
February 1998.  He served on active duty for training from 
April 1999 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In October 2008, the veteran testified at a Board hearing 
before the undersigned, sitting in Columbia, South Carolina.  
A transcript of the hearing has been added to the record.


FINDING OF FACT

The veteran's HCV is related to his active military service.


CONCLUSION OF LAW

HCV was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 105, 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.301, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran served in Honduras during the aftermath of 
Hurricane Mitch.  He transported many sick and injured people 
to medical facilities.  His commander stated that the mission 
exposed the veteran to many different situations in which he 
could have become infected with various diseases.  In one 
instance, the veteran was sprayed with arterial blood when he 
was helping to transport an injured girl down a mountain.  
While in Honduras, the veteran drank unpurified water.  
Lastly, he assisted with dental extractions in outdoor 
environments without wearing any protective gear.

The veteran has a current diagnosis of HCV as confirmed by a 
June 2006 consultation note from Dr. Green.

In March 2008, Dr. Green opined that by far the most likely 
explanation for the veteran's contraction of HCV was his 
exposure to blood spatters during service.  He discounted the 
risk factor of tattoos and noted that the veteran never had 
any problem with alcohol abuse.

During the October 2008 Board hearing, the veteran's wife 
testified that she got a tattoo at the same time as the 
veteran but does not have HCV.  The veteran testified that he 
has not used illegal street drugs and has been monogamous 
with his wife during the 14 years they have been together. 

Because the Board must apply the doctrine of reasonable 
doubt, the claim is allowed.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Entitlement to service connection for HCV is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


